 Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 1 of 14




1970 RICO Legislation
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 2 of 14
 Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 3 of 14




1984 RICO Legislation
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 4 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 5 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 6 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 7 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 8 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 9 of 14




     1984 Legislative
         History
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 10 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 11 of 14
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 12 of 14
 Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 13 of 14




1986 RICO Legislation
Case 2:16-cr-00130-ER Document 722-1 Filed 03/06/20 Page 14 of 14
